                Case 2:19-cv-05432-DJH Document 9 Filed 01/21/20 Page 1 of 6




      Brandon A. Keim (028831)
 1    bkeim@frgalaw.com
      Yale F. Goldberg (005245)
 2    ygoldberg@frgalaw.com
      Frazer Ryan Goldberg & Arnold LLP
 3    1850 North Central Avenue, Suite 1800
      Phoenix, AZ 85004
 4    (602) 277-2010
 5    Attorneys for Defendant Stephen M. Kerr
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE DISTRICT OF ARIZONA

10
11    United States of America,                      Case No. 2:19-CV-05432-DJH

12                                Plaintiff,

13    v.                                             DEFENDANT’S ANSWER TO
                                                     PLAINTIFF’S COMPLAINT TO
14    Stephen M. Kerr,                               REDUCE CIVIL PENALTY
                                                     ASSESSMENTS TO JUDGMENT
15                                Defendant.

16
17
18         Defendant Stephen M. Kerr (“Kerr”), by his undersigned counsel, answers Plaintiff
19   United States of America’s complaint as follows:
20                 RESPONDING TO THE COMPLAINT’S ALLEGATIONS
21         To the extent not specifically admitted below, the allegations should be
22   deemed denied.
23         1.      Kerr admits the allegations in paragraph 1 of the complaint except denies that
24   he is liable for the FBAR penalties assessed against him.
25
26
                 Case 2:19-cv-05432-DJH Document 9 Filed 01/21/20 Page 2 of 6




 1          2.      Kerr lacks knowledge or information sufficient to form a belief about the truth
 2   of the allegations in paragraph 2 of the complaint.
 3          3.      Kerr admits the allegations in paragraph 3 of the complaint.
 4          4.      Kerr admits the allegations in paragraph 4 of the complaint.
 5          5.      Kerr admits the allegation in paragraph 5 of the complaint that venue properly
 6   lies in the District of Arizona under 28 U.S.C. § 1391(b)(1) because he resides within the
 7   judicial district. Kerr lacks knowledge or information sufficient to form a belief about the
 8   truth of the rest of the allegations in paragraph 5 of the complaint.
 9          6.      Kerr admits the allegations in paragraph 6 of the complaint.
10          7.      Kerr admits the allegations in paragraph 7 of the complaint.
11          8.      Kerr admits the allegations in paragraph 8 of the complaint.
12          9.      Kerr lacks knowledge or information sufficient to form a belief about the truth
13   of the allegations in paragraph 9 of the complaint.
14          10.     Kerr lacks knowledge or information sufficient to form a belief about the truth
15   of the allegations in paragraph 10 of the complaint.
16          11.     Kerr lacks knowledge or information sufficient to form a belief about the truth
17   of the allegations in paragraph 11 of the complaint.
18          12.     Kerr admits the allegations in paragraph 12 of the complaint.
19          13.     Kerr admits the allegations in paragraph 13 of the complaint.
20          14.     Kerr admits the allegations in paragraph 14 of the complaint.
21          15.     Kerr admits the allegations in paragraph 15 of the complaint.
22          16.     Kerr admits the allegation in paragraph 16 of the complaint that he engaged
23   Rusch. Kerr lacks knowledge or information sufficient to form a belief about the truth of the
24   rest of paragraph 16 of the complaint.
25
26
                                                     2
              Case 2:19-cv-05432-DJH Document 9 Filed 01/21/20 Page 3 of 6




 1          17.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 2   of the allegations in paragraph 17 of the complaint.
 3          18.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 4   of the allegations in paragraph 18 of the complaint.
 5          19.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 6   of the allegations in paragraph 19 of the complaint.
 7          20.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 8   of the allegations in paragraph 20 of the complaint.
 9          21.    Kerr lacks knowledge or information sufficient to form a belief about the truth
10   of the allegations in paragraph 21 of the complaint.
11          22.    Kerr lacks knowledge or information sufficient to form a belief about the truth
12   of the allegations in paragraph 22 of the complaint.
13          23.    Kerr lacks knowledge or information sufficient to form a belief about the truth
14   of the allegations in paragraph 23 of the complaint.
15          24.    Kerr lacks knowledge or information sufficient to form a belief about the truth
16   of the allegations in paragraph 24 of the complaint.
17          25.    Kerr lacks knowledge or information sufficient to form a belief about the truth
18   of the allegations in paragraph 25 of the complaint.
19          26.    Kerr lacks knowledge or information sufficient to form a belief about the truth
20   of the allegations in paragraph 26 of the complaint.
21          27.    Kerr lacks knowledge or information sufficient to form a belief about the truth
22   of the allegations in paragraph 27 of the complaint.
23          28.    Kerr lacks knowledge or information sufficient to form a belief about the truth
24   of the allegations in paragraph 28 of the complaint.
25
26
                                                    3
              Case 2:19-cv-05432-DJH Document 9 Filed 01/21/20 Page 4 of 6




 1          29.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 2   of the allegations in paragraph 29 of the complaint.
 3          30.    Kerr admits the allegations in paragraph 30 of the complaint.
 4          31.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 5   of the allegations in paragraph 31 of the complaint.
 6          32.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 7   of the allegations in paragraph 32 of the complaint.
 8          33.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 9   of the allegations in paragraph 33 of the complaint that he “checked the box ‘no’ regarding
10   whether he had control of a foreign account.”
11          34.    Kerr lacks knowledge or information sufficient to form a belief about the truth
12   of the allegations in paragraph 34 of the complaint.
13          35.    Kerr admits the allegations in paragraph 35 of the complaint.
14          36.    Kerr admits the allegations in paragraph 36 of the complaint. Kerr alleges that
15   there was no finding of any intent to evade tax for 2007 and 2008. Kerr alleges that Honorable
16   Judge James A. Teilborg determined that the Government failed to prove “that the tax loss
17   exceeds zero” for 2007 and 2008 at his sentencing.
18          37.    Kerr admits the allegations in paragraph 37 of the complaint.
19          38.    Kerr lacks knowledge or information sufficient to form a belief about the truth
20   of the allegations in paragraph 38 of the complaint.
21          39.    Kerr lacks knowledge or information sufficient to form a belief about the truth
22   of the allegations in paragraph 39 of the complaint.
23          40.    Kerr lacks knowledge or information sufficient to form a belief about the truth
24   of the allegations in paragraph 40 of the complaint.
25          41.    Kerr admits the allegations in paragraph 41 of the complaint.
26
                                                     4
              Case 2:19-cv-05432-DJH Document 9 Filed 01/21/20 Page 5 of 6




 1          42.    Kerr admits the allegations in paragraph 42 of the complaint.
 2          43.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 3   of the allegations in paragraph 43 of the complaint.
 4          44.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 5   of the allegations in paragraph 44 of the complaint.
 6          45.    Kerr denies the allegations in paragraph 45 of the complaint.
 7          46.    Kerr lacks knowledge or information sufficient to form a belief about the truth
 8   of the allegations in paragraph 46 of the complaint.
 9          47.    Kerr denies the allegations in paragraph 47 of the complaint.
10                                  AFFIRMATIVE DEFENSES
11          48.    The FBAR penalties assessed by the IRS are arbitrary, capricious, an abuse of
12   discretion, or otherwise not in accordance with law and therefore unlawful pursuant to 5
13   U.S.C. § 706(2)(A) of the Administrative Procedure Act.
14          49.    The FBAR penalties assessed by the IRS exceed the statutory jurisdiction,
15   authority, or limitations applicable to the IRS and therefore are unlawful pursuant to 5 U.S.C.
16   § 706(2)(C) of the Administrative Procedure Act.
17
18
19
20
21
22
23
24
25
26
                                                    5
       Case 2:19-cv-05432-DJH Document 9 Filed 01/21/20 Page 6 of 6




 1   WHEREFORE, Defendant prays that:
 2   1. Plaintiff take nothing by reason of its Complaint;
 3   2. That judgment be entered in favor of Defendant;
 4   3. That Defendant recover his costs of suit herein; and
 5   4. For such other and further relief as the Court may deem just and proper.
 6
     RESPECTFULLY SUBMITTED this this 21st day of January, 2020.
 7
 8                                     FRAZER RYAN GOLDBERG & ARNOLD LLP
 9
                                       By: /s/ Brandon A. Keim
10                                         BRANDON A. KEIM
11                                         Attorneys for Defendant Stephen M. Kerr

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                            6
